               Case 2:19-cr-00133-DMC Document 9 Filed 07/02/19 Page 1 of 2


1    McGREGOR W. SCOTT
     United States Attorney
2    CHRISTOPHER S. HALES
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              )   3:19-po-00113-DMC
                                            )
12                       Plaintiff,         )   CERTIFICATE OF SERVICE BY MAIL
                                            )
13          v.                              )
                                            )
14   ANDREW D. PETERSON,                    )
                                            )
15                       Defendant.         )   JUDGE: Hon. Dennis M. Cota
                                            )
16                                          )
                                            )
17

18          The undersigned hereby certifies that she is an employee in the
19   Office of the United States Attorney for the Eastern District of
20   California and is a person of such age and discretion to be competent
21   to serve papers.
22          That on July 2, 2019, she served a copy of United States’ Motion
23   for Extension of Time to Oppose Defendant’s Motion to Dismiss, by
24   placing said copy in a postpaid envelope, via certified mail,
25   addressed to the person hereinafter named, at the place and address
26   stated below, which is the last known address, and by depositing said
27   envelope and contents in the United States Mail at Sacramento,
28   California.


     CERTIFICATE OF SERVICE                     1             U.S. v. ANDREW D. PETERSON
               Case 2:19-cr-00133-DMC Document 9 Filed 07/02/19 Page 2 of 2


1    Addressee:

2    Andrew D. Peterson
     P.O. Box 501
3    Hayfork, CA 96041
4

5    DATED: July 2, 2019                  McGREGOR W. SCOTT
                                          United States Attorney
6

7                                   By:     /s/ Christopher S. Hales          _
                                          CHRISTOPHER S. HALES
8                                         Assistant U.S. Attorney

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CERTIFICATE OF SERVICE                    2              U.S. v. ANDREW D. PETERSON
